UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE RENEWABLE ENERGY GROUP :
SECURITIES LITIGATION : 2levl832 (DLC)

Sem ee ee ae ae ee ee ee eee ett

CHRIS OLSON, individually and on behalf:
of all others similarly situated, :

Plaintiff, : 2icv5127
-V- : ORDER
RENEWABLE ENERGY GROUP, INC., CYNTHIA
J. WARNER, CHAD STONE, and TODD
ROBINSON,

Defendants.

DENISE COTE, District Judge:

On May 19, 2021, this Court issued an Order appointing lead
plaintiff and lead counsel in 2icv1832. The Order provides that
any class action that is hereafter transferred to this Court and
relates to the same subject matter as 2icv1832 shall be
consolidated with that action. On June 17, 2021, a related
class action, 21cv5127, was transferred to this Court’s docket.

Accordingly, it is hereby

 
 

ORDERED that the Clerk of Court shall consolidate the above
actions under the docket number of the lead case, 21lcvl832.

Dated: New York, New York
June 24, 2021

Zh i = iy
eiaeed eens a
DENISE COTE
United States District Judge

 
